Citation Nr: 0117237	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  88-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 15, 1991, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This matter was brought to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In May 1999, the Board denied the claim of entitlement to 
service connection for a skin condition as secondary to 
exposure to Agent Orange and entitlement to an effective date 
earlier than July 15, 1991 for service connection for PTSD.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the May 1999 decision in part, 
dismissing the issue of entitlement to service connection for 
a skin condition as secondary to exposure to Agent Orange, 
and vacating the issue of entitlement to an effective date 
prior to July 15, 1991, for service connection for PTSD.  The 
Court granted the request in December 2000 and remanded the 
case to the Board for compliance with the directives that 
were specified by the Court.

The Board in December 2000 advised the veteran's attorney by 
letter of the opportunity to submit additional evidence and 
argument.  No response was received in the time specified and 
the case has been referred to a member of the Board for 
adjudication.


FINDINGS OF FACT

1.  In a September 1990 decision the RO denied entitlement to 
service connection for PTSD and the veteran did not file a 
notice of disagreement. 

2.  On July 15, 1991, the veteran submitted an application to 
reopen the claim of service connection for PTSD. 

3.  The record shows that the veteran continuously prosecuted 
his claim for service connection of PTSD after he sought to 
reopen the claim in correspondence received at the RO in July 
1991.

4.  There is pertinent evidence from the veteran in the 
claims folder received with the July 15, 1991 application to 
reopen that established an informal claim pending from 
September 11, 1990.

5.  In an April 1993 rating decision the RO granted service-
connection for PTSD effective July 15, 1991, date of receipt 
of reopened claim. 


CONCLUSION OF LAW

An effective date of September 11, 1990 for the grant of 
service connection for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.156(b), 3.157, 3.400, 
20.201, 20.302 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4.114 Stat. 2096) (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
in March 1970.  In April 1970, the veteran underwent VA 
neuropsychiatric examination.  The examiner noted that the 
veteran showed no evidence of any anxiety or depression.  The 
examiner noted that no neuropsychiatric disease was present.  
In a September 1970 decision, the RO denied entitlement to 
service connection for neuropsychiatric disease.  The RO 
issued notice in November 1970.

In June 1982, the veteran underwent VA psychiatric 
examination.  The examiner's diagnoses included generalized 
anxiety state, mild and PTSD, not evident from the 
examination.  In June 1982, the RO denied entitlement to 
service connection for PTSD, neurosis.  The veteran did not 
appeal.  The RO issued notice in July 1992.

The veteran continued to submit VA outpatient treatment 
records and in April 1984, the RO determined that the 
veteran's nervous condition was not incurred in or aggravated 
by military service.  In January 1985, the veteran submitted 
a statement to the RO clarifying his claim for PTSD.  The 
veteran submitted VA hospitalization records from January 
1985 to February 1985, which reflect treatment for PTSD. 
However, an October 1985 VA psychiatric hospitalization 
summary reveals that three examiners concluded that the 
veteran did not suffer from PTSD.

In September 1987, the veteran informed the RO that he 
desired to continue his claim for service connection for 
PTSD.  In January 1988, the RO denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement in February 1988 and perfected his appeal in 
April 1988.  The Board remanded the issue in September 1988, 
noting that the veteran had requested a hearing.  

In a March 1990 decision, the Board denied entitlement to 
service connection for PTSD.  The Board found that despite 
the fact that the veteran was a helicopter crewman and 
doorgunner in Vietnam the clinical evidence failed to 
establish the presence of PTSD.

On August 14, 1990, the veteran filed an informal claim for 
service connection for PTSD and included duplicate copies of 
his service medical records previously considered by the RO 
and Board.  In mid September 1990, the RO denied the claim of 
entitlement to service connection for PTSD on the basis of no 
new and material evidence.  The rating decision also included 
several other issues.  Service connection for a skin disorder 
due to Agent Orange was deferred. 

In late September 1990, the RO notified the veteran of the 
denial of his claims of service connection for PTSD, 
arthritis, heart disease, renal disease, head injury, leg 
condition and glaucoma.  (In addition to PTSD, the Board in 
March 1990 also denied service connection for arthritis, 
heart disease, kidney disease, head injury leg disability and 
glaucoma.)  Thereafter, the veteran filed a document in 
December 1990 stating that "I disagree" with the RO's 
September 1990 determinations specified as skin condition 
(jungle rot), head injury manifested by headaches and 
dizziness with nausea and heart disease manifested by chest 
pains and.  He did not express disagreement with the decision 
regarding PTSD.  

In January 1991 the veteran noted that he was "amending" 
his original claim of service connection to include right arm 
and hand problems. In February 1991, the RO construed the 
December 1990 document from the veteran as a reopened claim 
of service connection on the cited issues rather than a NOD, 
a matter not currently in dispute.  Also, the RO noted that 
the veteran was claiming service connection for a right upper 
extremity disability.  

Numerous VA medical records were received into the record in 
May 1991 dating from approximately 1986 to 1991.  These 
records revealed clinical references in September 1990 and 
October 1990 to the veteran awaiting admission to the PTSD 
program.

In early July 1991, the RO denied entitlement to service 
connection for a right hand disability.  It was also 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for head 
injury manifested by headaches, and dizziness with nausea, 
and heart disease manifested by chest pains.  The issue of 
service connection for skin disease due to Agent Orange 
exposure remained deferred.  By letter dated July 12, 1991 
the RO notified the veteran of its early July 1991 rating 
decision. 

On July 15, 1991, the RO received the veteran's VA Form 21-
526, Veteran's Application for Compensation or Pension on 
which he claimed entitlement to service connection for 
various disabilities including a nervous disorder.  

On July 18, 1991 the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim, in which he stated 
"This is my formal notice of disagreement."  The document 
solely pertained to the denial of service connection for his 
right arm disability.  

On July 18, 1991 the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim in which he stated "I 
wish to amend my claim for service connected disability" to 
include PTSD.  

An August 1991 copy of a correction to DD Form 214 shows the 
veteran was awarded the Air Medal, Good Conduct Medal, 
Vietnam Service Medal with 4 Bronze Service Stars, Republic 
of Vietnam Campaign Ribbon with device, Aircraft Crewman 
Badge, Sharpshooter Badge with Rifle Bar, and Republic of 
Vietnam Gallantry Cross with Palm Unit Citation Badge.  

A September 1991 RO rating decision referred to the reopened 
claim of service connection for disabilities including PTSD 
and the need for additional pertinent the evidence.  

By letter dated September 23, 1991 the RO notified the 
veteran of the need to submit new and material evidence in 
order to reopen his claim of service connection for PTSD, as 
the current evidence was not sufficient to reopen his claim.  
Therefore his claim remained in a disallowed status.  He was 
provided his appellate rights.  

In September 1991 the RO also provided the veteran and his a 
statement of the case on the issue of service connection for 
a right arm and hand disability.  The veteran never perfected 
his appeal by filing a timely substantive appeal.

A VA Form 21-4138, Statement in Support of Claim received on 
October 10, 1991 and in response to the RO's September 23, 
1991 notice of the denial of service connection for PTSD 
showed that the veteran disagreed (NOD) with the denial of 
service connection for PTSD. 

The majority of the medical records submitted in support of 
the veteran's claim of service connection for PTSD consisted 
of either historical VA clinical records previously 
considered by VA or otherwise were silent for PTSD.  However, 
also submitted was new and material medical evidence 
consisting a VA hospital summary in June 1992 showing a 
diagnosis of PTSD and a report of a VA psychiatric 
examination in October 1992 showing for the first time an 
established diagnosis of PTSD.  

In an April 1993 rating action, the RO granted service 
connection for PTSD and assigned a 100 percent evaluation 
effective from July 15, 1991.  The RO noted that the veteran 
filed a reopened claim on July 15, 1991 and that the veteran 
submitted new and material evidence of PTSD.  Therefore, PTSD 
was granted from July 15, 1991 in accordance with 38 C.F.R. § 
3.400.

In July 1994, the veteran filed his claim for an earlier 
effective date for his service connected PTSD.  The veteran 
contended that the effective date should have been in 
September 1988 when the Board remanded the PTSD claim.

In October 1994, the RO denied entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
The veteran filed a timely notice of disagreement through his 
private attorney in October 1994 and perfected his claim in 
May 1995.  

In May 1995, the veteran filed a substantive appeal through 
his private attorney.  It was claimed that the effective date 
for the grant of service connection for PTSD should have been 
December 26, 1990 the day he filed a NOD document that also 
should have been considered as an informal claim of service 
connection for PTSD under 38 C.F.R. § 3.155(a)(c) and that 
the rating decision in April 1993 erred by not assigning 
December 26, 1990 as the effective date for service 
connection for PTSD.  The veteran clarified in his 
substantive appeal that the effective date of the grant of 
service connection should have been December 1990, the date 
of his reopened claim.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issues of on appeal.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  
Neither the veteran nor his representative refer to any 
outstanding records which the RO has not attempted to obtain. 

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Criteria

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

38 C.F.R. § 3.156(b) provides that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed (including evidence received prior to an appellate 
decision and referred to the agency of original jurisdiction 
by the Board of Veterans Appeals without consideration in 
that decision in accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period. 

The decision of the Board in March 1990 denying service 
connection for PTSD is final.  38 U.S.C. § 4004 (1988) (now 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000)).  Prior RO 
rating decisions denying service connection for PTSD are 
subsumed by the March 1990 Board decision.  See Donovan v. 
West, 158 F.3d 1377.

The veteran is not claiming clear and unmistakable error 
(CUE) in the prior Board decision of March 1990 denying 
service connection for PTSD.  U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400, 20.1409(d).

The law in effect at the time of the September 1990 decision 
that denied service connection for PTSD provides that 
appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C. § 4005(a); 38 C.F.R. § 19.112.

A notice of disagreement with a written notice from a 
claimant or the representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction will constitute a notice of 
disagreement.  The notice of disagreement should be in terms 
which can reasonably be construed as a desire for review of 
that determination.  It need not be expressed in any special 
wording. 38 U.S.C. § 4005; 38 C.F.R. § 19.118 (now 20.201).

The veteran is not claiming CUE in the September 1990 rating 
decision in which the RO denied service connection for PTSD.  
38 C.F.R. § 3.105(a)(2000). 

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of Sec. 3.151 or Sec. 3.152, an informal request 
for increase or reopening will be accepted as a claim. 
38 C.F.R. § 3.155.

Filing additional evidence does not extend time limit for 
appeal. The filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 in accord 38 C.F.R. 
§ 19.130 in effect in September 1990.


Analysis

A comprehensive review of the record shows that following the 
Board's March 1990 final decision denying service contention 
for PTSD, based on the lack of competent medical evidence 
establishing a diagnosis of PTSD, the veteran attempted to 
reopen his claim of service connection for PTSD in August 
1990.  The evidence submitted in support of his claim 
consisted of duplicate service medical records previously 
considered by the Board in March 1990.  

In a rating decision of September 1990, the RO determined 
that no new and material evidence had been submitted to 
warrant reopening the claim of service connection for PTSD.  
The RO in September 1990 also denied service connection for 
several other disabilities based on the lack of new and 
material evidence warranting the reopening of the previously 
denied claims.  

Despite the veteran's arguments to contrary the document 
submitted on December 26, 1990, clearly failed to represent 
either a NOD with respect to the denial of service connection 
for PTSD by the RO in September 1990 or an informal claim of 
service connection for PTSD.  The December 26, 1990 document 
solely pertained to the issues specified by the veteran at 
that time which did not include PTSD.  His correspondence was 
specific in responding to adjudicative determinations on 
various issues decided in 1990.  The regulations provide that 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD, and that while special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  

It is expressly provided now that if the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  The regulation then in effect was less precise 
but he clearly did not desire a review of the determination 
regarding PTSD.  Based upon the history of the appeals filed 
by the veteran over the years in various instances there is 
no reason to question his familiarity with VA's procedural 
requirements with respect to initiating an appeal by filing 
an NOD regarding the denial of his claim for PTSD.  Nor did 
he take issue with the omission of PTSD in a March 1991 RO 
letter responding to the December 1990 correspondence. 

Thus the Board finds this fact tends to clarify his intent 
not to disagree with the PTSD determination.  The VA 
adjudication guidance also provided that clarification should 
be obtained in multiple issue decisions if it was not clear 
which issues a claimant desired to appeal.  This guidance was 
referred to in the preamble explanation to the current 
version of the procedural rule.  See 57 Fed. Reg. 4091-4092 
(Feb. 3, 1992); VA Adjudication Procedure Manual M21-1, para 
18.01 (1982).  

Clearly, in the absence of an identified or even a suggested 
PTSD process or psychiatric disability for that matter the 
December 26, 1990 document is without terms which may be 
reasonably construed as an NOD and desire for appellate 
review of the denial of service connection for PTSD by the RO 
in September 1990.  Rather, based on the veteran's history of 
filing VA appeals such document shows a conscious act on the 
veteran's part to exclude PTSD from his intended action at 
that time.  

The September 1990 rating decision denying the reopening of 
the claim of service connection for PTSD became final when he 
did not initiate a timely appeal.  The current and previous 
version of the procedural rules provided that submitting 
additional evidence in the appeal period did not extend the 
filing period.  Thus the additional evidence received in May 
1991 did not serve to extend the appeal period for the 
September 1990 rating determination.  Muehl v. West, 13 Vet. 
App. 159 (1999) cited by appellant did not discuss or 
reconcile 38 C.F.R. § 20.304 which appears to have been as 
applicable in that case as the former 38 C.F.R. § 19.130 is 
to the case now before the Board.  The Board is bound by the 
regulations.  38 C.F.R. § 19.5.

The veteran appears to argue in the alternative that the 
December 26, 1990 instrument represented an informal claim of 
service connection for PTSD.  The regulations provide that an 
informal claim must identify the benefit sought.  The 
December 26, 1990 document fails to represent an informal 
claim of service connection for PTSD, as there was no mention 
of a claim of service connection for PTSD.  Therefore, as 
service connection for PTSD as an identified benefit sought 
was not expressed by the veteran on the December 26, 1990 
document, no informal claim for such disability was filed at 
that time.  

The Board observes that the provisions of 38 C.F.R. 
§ 3.156(b) with respect to the appeal period surrounding the 
denial of service connection for PTSD by the RO in September 
1990, are inapplicable as the veteran never filed a timely 
appeal from the denial of this issue.  The provisions of 
38 C.F.R. § 3.156(b) do not seem to render a decision 
nonfinal since 38 C.F.R. § 19.130 expressly provided that the 
appeal period is not extended by the submission of new and 
material evidence.  

The regulations also provide that except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302.  The facts establish that a timely notice of 
disagreement with the September 12, 1990 rating decision 
regarding PTSD was not filed.  

The VA records received in May 1991 were followed in late 
July 1991 by a formal application to reopen.  These records 
included a September 11, 1990 reference to PTSD.  The veteran 
sought to amend a claim of service connection for an 
unspecified nervous disorder filed on July 15, 1991 to 
include service connection for PTSD.  Therefore, the Board 
finds that the evidence does support an earlier effective 
date than July 15, 1991 for service connection for PTSD.  The 
records received in May 1991 were requested in response to 
the veteran's statement in March 1991 that he received VA 
treatment for the arm and right hand in 1970.  The September 
11, 1990 VA report was included with the records sent to the 
RO.  Viewed liberally, it satisfies the spirit of 38 C.F.R. 
§§ 3.103, 3.303 and 3.157 and establishes an informal claim 
within a year of the formal application in July 1991.  
38 C.F.R. §§ 3.103, 3.303.  The principle of reasonable doubt 
is applicable, as the preponderance of the evidence is not 
against the veteran's claim.


ORDER

Entitlement to an effective date of September 11, 1990, for 
service connection for PTSD is granted. 



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

